Citation Nr: 9906556	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a left thigh cavity 
scar and muscle loss, with hypo- and hyperesthesia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

A February 1996 rating decision denied the veteran's claim 
for a total rating based  on individual unemployability due 
to service-connected disability.  In April 1996, the veteran 
filed a notice of disagreement with that decision and a 
statement of the case was issued in May 1996.  During a March 
1997 hearing before a hearing officer at the RO, the veteran 
indicated a desire to withdraw his claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  Oral statements at a personal 
hearing that are later transcribed meet the requirement of 
being in writing.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Since the veteran has withdrawn his appeal of the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, this 
issue is not before the Board.  38 C.F.R. § 20.204 (1998).

During the March 1997 hearing at the RO, the veteran 
indicated that he had problems with his left knee that were 
related to his service-connected left thigh disability.  A 
March 1997 deferred rating action indicates that the veteran 
had filed a claim during his hearing for service connection 
for left knee disability due to his service-connected left 
thigh disability.  The record does not appear to indicate 
that this issue has been adjudicated.  The issue of 
entitlement to service connection for left knee disorder on a 
secondary basis is referred to the RO for its consideration.


REMAND

The veteran has indicated that he has been awarded disability 
benefits by the Social Security Administration for 
disabilities, including his service-connected left thigh 
disability.  While some private treatment records have been 
submitted that may have been considered in the Social 
Security Administration determination, it is unclear if all 
records relating to that determination have been submitted 
and a copy of the Social Security determination has not been 
associated with the record on appeal.

The report of a December 1997 VA examination reflects an 
assessment that includes intermittent numbness to the left 
lower extremity in a pattern suggestive of S1 radiculopathy 
and the veteran had an EMG study pending.  While the examiner 
offered discussion concerning the involvement of the 
veteran's service-connected left thigh disability with 
respect to his numbness complaints, it was not indicated 
whether an EMG study would be necessary or beneficial in 
delineating the etiology of the numbness in the left lower 
extremity.  An EMG has apparently not been conducted and, 
during the veteran's personal hearing in November 1998 before 
a member of the Board, he indicated that he would be willing 
to undergo an EMG.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  With any necessary authorization, the 
RO should obtain copies of any 
determination made by the Social Security 
Administration regarding whether or not 
the veteran is disabled, as well as the 
medical evidence upon which such 
determination was based.

2.  The RO should contact the VA medical 
facilities in Huntington and Prestonburg, 
and request copies of all records 
relating to treatment of the veteran's 
service-connected left thigh disability 
from January 1997.

3.  The RO should contact the veteran and 
inform him that he may submit any 
additional pertinent evidence relating to 
his left thigh disability.

4.  Then, the RO should schedule the 
veteran for a VA neurology examination to 
determine the nature and extent of the 
veteran's service-connected left thigh 
cavity scar with muscle loss and hypo- 
and hyperesthesia.  All necessary tests 
and studies should be accomplished.  If 
an EMG is believed warranted it should be 
accomplished, or if it is believed that 
an EMG is not warranted, it should be so 
stated.  The veteran's claims file must 
be made available to the examiner prior 
to the examination.  The examiner should 
indicate whether the scar is tender and 
painful on objective demonstration.  The 
examiner should also indicate whether or 
not there exists muscle or peripheral 
nerve injury relating to the service-
connected left thigh disability that 
affect entirely different functions.  The 
examiner should indicate whether one or 
more muscle groups are involved, whether 
on palpation, there is loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscle compared with the 
sound side, and test strength and 
endurance on the left side compared with 
the right sound side for positive 
evidence of impairment.  A complete 
rationale for all opinions should be 
provided.

5.  Then, the RO should readjudicate the 
issue on appeal.

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

